Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gallo (US20170284683A1) in view of Feger (US6065296A).
Regarding claim 1, Gallo teaches a telescoping plenum for an air conditioning appliance (Figure 8, 110, 112, ¶42) receivable within a wall channel defined by a structure wall along an axial direction (Figure 8, wall 210), the telescoping plenum comprising:
an interior portion comprising a duct wall and an outer flange extending radially outward from the duct wall to contact an internal surface of the structure wall (Figure 8, internal duct 110, ¶42, flanges 22c and 22b);
an exterior portion comprising a duct wall having a flange-less outer surface to selectively pass through the wall channel along the axial direction, the exterior portion being in slidable engagement with the interior portion to move along the axial direction (Figure 8, 112, ¶42, side 112a does not have any flanges nor are there interior flanges in 112).
Gallo does not teach the divider wall of claim 1.
However, Feger discloses a dividing wall which separates a through-the-wall air conditioning plenum into an upper passage and a lower passage (Figure 3, 21), the divider wall comprising an interior divider panel fixed to the interior portion (Figure 3, 21 on 15) and an exterior divider panel fixed to the exterior portion (Figure 3, 21 on 16), wherein each of the interior divider panel and the exterior divider panel is axially slidable along the other of the interior divider panel and the exterior divider panel (col. 5, lines 50-61, also see Figure 3) in order to create an effective division between inlet and exhaust flows (col. 5, lines 50-61).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the plenum of Gallo to be divided via a divider as taught by Feger in order to simplify the plenum design while still providing effective division between inlet and outlet flows.
Regarding claim 2, Gallo as modified teaches all of the limitations of claim 1, wherein 
the interior divider panel is integrally joined with the interior portion and the exterior divider panel is integrally joined with the exterior portion (Figure 3, 15, 16, and 21. The 21’s are integral with their respective frame one they are attached thereto).
Regarding claim 3, Gallo as modified teaches all of the limitations of claim 2, wherein
the interior divider panel comprises a flap integrally formed with the interior portion and folded to form the interior divider panel (Figure 3, 15 and 21, see MPEP 2113, I, where the claims are not limited to the manipulations recited in the steps, in this instance “folded”, only the structure implied by the steps, in this instance having a rectangular shape); and 
the exterior divider panel comprises a flap integrally formed with the exterior portion and folded to form the exterior divider panel (Figure 3, 16 and 21, see MPEP 2113, I, where the claims are not limited to the manipulations recited in the steps, in this instance “folded”, only the structure implied by the steps, in this instance having a rectangular shape).
Regarding claims 4-5, Gallo as modified teaches all of the limitations of claim 1, but does not teach the particular fastening methods of claims 4-5.
The Examiner takes OFFICIAL NOTICE that welding and utilizing fasteners to secure one component to another is old and well known in the art in making secure and reliable connections between components.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize welding or mechanical fasteners in securing the interior and exterior divider panels to their respective portions in order to make secure and reliable connections between the components.
Regarding claim 6, Gallo as modified teaches all of the limitations of claim 1, wherein
the interior portion is selectively nested within the exterior portion (Figure 8, 110 is within 112).
Regarding claim 7, Gallo as modified teaches all of the limitations of claim 1, wherein
the interior divider panel is fixed to the duct wall of the interior portion (Figure 3 of Feger, 21 is mated with 15 and is retained therein, and is therefore fixed).
Regarding claim 8
the exterior portion comprises an inner lip exdtending radially inward from the duct wall of the exterior portion, wherein the exterior divider comprises a forward flap fixed to the inner lip (Figure 3, 16 and 21 of Feger. The large plane of 21 being the forward flap and the rim of 21 being the inner lip).
Regarding claim 9, Gallo as modified teaches all of the limitations of claim 1.
Gallo as modified does not teach the caulk bead of claim 9.
However, the Examiner takes OFFICIAL NOTICE that it is old and well known to utilize caulk to seal and join the interfaces between components.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize caulk to seal and join the surface of 21 and 18 in order to provide a reliable air tight seal between the inside and outside of the structure.
Furthermore, it should be noted that “caulk bead” refers to a line of caulk which seals the gap between two surfaces or components.
Regarding claim 10
a housing defining an outdoor portion and an indoor portion (Figure 9, outdoor portion 220, indoor portion on left side of 210);
an outdoor heat exchanger assembly disposed in the outdoor portion and comprising an outdoor heat exchanger and an outdoor fan (Figure 9, 280, 290);
an indoor heat exchanger assembly disposed in the indoor portion and comprising an indoor heat exchanger and an indoor fan (Figure 9, 268, 270);
a compressor in fluid communication with the outdoor heat exchanger and the indoor heat exchanger to circulate a refrigerant between the outdoor heat exchanger and the indoor heat exchanger (Figure 9, 282);
a telescoping plenum attached to the housing and receivable within a wall channel defined by a structure wall along an axial direction (Figure 9, 226, ¶57), comprising:
an interior portion comprises a duct wall and an outer flange extending radially outward from the duct wall to contact an internal surface of the structure wall (Figure 9, 222c extends into 226 of 220 and has an outer flange contacting 215);
an exterior portion comprising a duct wall having a flangeless ouer surface to selectively pass through the wall channel along the axial direction, the exterior portion being in slidable engagement with the interior portion to move along the axial direction (Figure 9, 226b, which does not have flanges on the outer surface within the wall).
Gallo does not teach the divider wall of claim 10.
However, Feger discloses a dividing wall which separates a through-the-wall air conditioning plenum into an upper passage and a lower passage (Figure 3, 21), the divider wall comprising an interior divider panel fixed to the interior portion (Figure 3, 21 on 15) and an exterior divider panel fixed to the exterior portion (Figure 3, 21 on 16), wherein each of the interior divider panel and the exterior divider panel is axially slidable along the other of the interior divider panel and the exterior divider panel (col. 5, lines 50-61, also see Figure 3) in order to create an effective division between inlet and exhaust flows (col. 5, lines 50-61).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the plenum of Gallo to be divided via a divider as taught by Feger in order to simplify the plenum design while still providing effective division between inlet and outlet flows.
Regarding claim 11, Gallo as modified teaches all of the limitations of claim 10, wherein 
the interior divider panel is integrally joined with the interior portion and the exterior divider panel is integrally joined with the exterior portion (Figure 3, 15, 16, and 21. The 21’s are integral with their respective frame one they are attached thereto).
Regarding claim 12, Gallo as modified teaches all of the limitations of claim 11, wherein
the interior divider panel comprises a flap integrally formed with the interior portion and folded to form the interior divider panel (Figure 3, 15 and 21, see MPEP 2113, I, where the claims are not limited to the manipulations recited in the steps, in this instance “folded”, only the structure implied by the steps, in this instance having a rectangular shape); and 
the exterior divider panel comprises a flap integrally formed with the exterior portion and folded to form the exterior divider panel (Figure 3, 16 and 21, see MPEP 2113, I, where the claims are not limited to the manipulations recited in the steps, in this instance “folded”, only the structure implied by the steps, in this instance having a rectangular shape).
Regarding claims 13-14, Gallo as modified teaches all of the limitations of claim 10, but does not teach the particular fastening methods of claims 13-14.
The Examiner takes OFFICIAL NOTICE that welding and utilizing fasteners to secure one component to another is old and well known in the art in making secure and reliable connections between components.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize welding or mechanical fasteners in securing the interior and exterior divider panels to their respective portions in order to make secure and reliable connections between the components.
Regarding claim 15, Gallo as modified teaches all of the limitations of claim 10, wherein
the interior portion is selectively nested within the exterior portion (Figure 8, 110 is within 112).
Regarding claim 16, Gallo as modified teaches all of the limitations of claim 10, wherein
the interior divider panel is fixed to the duct wall of the interior portion (Figure 3 of Feger, 21 is mated with 15 and is retained therein, and is therefore fixed).
Regarding claim 17, Gallo as modified teaches all of the limitations of claim 10, wherein
the exterior portion comprises an inner lip exdtending radially inward from the duct wall of the exterior portion, wherein the exterior divider comprises a forward flap fixed to the inner lip (Figure 3, 16 and 21 of Feger. The large plane of 21 being the forward flap and the rim of 21 being the inner lip).
Regarding claim 18, Gallo as modified teaches all of the limitations of claim 10.
Gallo as modified does not teach the caulk bead of claim 9.
However, the Examiner takes OFFICIAL NOTICE that it is old and well known to utilize caulk to seal and join the interfaces between components.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize caulk to seal and join the surface of 21 and 18 in order to provide a reliable air tight seal between the inside and outside of the structure.
Furthermore, it should be noted that “caulk bead” refers to a line of caulk which seals the gap between two surfaces or components.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHYLER S SANKS whose telephone number is (571)272-6125.  The examiner can normally be reached on 06:30 - 16:30, Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCHYLER S SANKS/Examiner, Art Unit 3763